Case 1:17-cv-00868-CFC-SRF Document 42 Filed 07/15/19 Page 1 of 21 PageID #: 1331



                               IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF DELAWARE


  UNIVERSITY OF MASSACHUSETTS and
  CARMEL LABORATORIES, LLC,

                 Plaintiffs,
                                                            Case No. 1:17-cv-00868-CFC-SRF
         v.

  L’ORÉAL USA, INC.,

                 Defendant.



                                [PROPOSED] SCHEDULING ORDER

           This 18th day of July, 2019, the Court having conducted an initial Rule 16(b)

   scheduling conference pursuant to Local Rule 16.1(b), and the parties having determined after

   discussion that the matter cannot be resolved at this juncture by settlement, voluntary

   mediation, or binding arbitration:

           IT IS ORDERED that:

         1.      Relevant Deadlines and Dates. All relevant deadlines and dates established by this

  Order are set forth in the chart attached as Exhibit A.

         2.      Rule 26(a)(1) Initial Disclosures. The parties shall make their initial

  disclosures required by Federal Rule of Civil Procedure 26(a)(1) on or before July 29, 2019.

         3.      Disclosure of Asserted Claims and Infringement Contentions.

                 On or before [Plaintiffs’ Proposal: September 20, 2019; Defendant’s

  Proposal: October 11, 2019], Plaintiffs shall serve a “Disclosure of Asserted Claims

  and Infringement Contentions.”
Case 1:17-cv-00868-CFC-SRF Document 42 Filed 07/15/19 Page 2 of 21 PageID #: 1332




          The “Disclosure of Asserted Claims and Infringement Contentions” shall

  contain the following information:

                (a)       Each claim of each asserted patent that is allegedly infringed by each

         opposing party, including for each claim the applicable statutory subsections of 35

         U.S.C. §271 asserted;


                (b)       Separately for each asserted claim, each accused apparatus, product,

         device, process, method, act, or other instrumentality (“Accused Instrumentality”) of

         each opposing party of which the party is aware. This identification shall be as specific

         as possible. Each product, device, and apparatus shall be identified by name or model

         number, if known. Each method or process shall be identified by name, if known, or by

         any product, device, or apparatus which, when used, allegedly results in the practice of

         the claimed method or process;

                (c)       A chart identifying specifically where and how each limitation of each

         asserted claim is found within each Accused Instrumentality, including for each

         limitation that such party contends is governed by 35 U.S.C. § 112(f), the identity of

         the structure(s), act(s), or material(s) in the Accused Instrumentality that performs the

         claimed function;

                (d)       For each claim alleged to have been indirectly infringed, an

         identification of any direct infringement and a description of the acts of the alleged

         indirect infringer that contribute to or are inducing that direct infringement. Insofar as

         alleged direct infringement is based on joint acts of multiple parties, the role of each

         such party in the direct infringement must be described;

                (e)       Whether each limitation of each asserted claim is alleged to be


                                                   2
Case 1:17-cv-00868-CFC-SRF Document 42 Filed 07/15/19 Page 3 of 21 PageID #: 1333




         present literally or under the doctrine of equivalents in the Accused Instrumentality;

                (f)       For any patent that claims priority to an earlier application, the

         priority date to which each asserted claim is alleged to be entitled;

                (g)       If a party claiming patent infringement wishes to preserve the right to

         rely, for any purpose, on the assertion that its own or its licensee’s apparatus, product,

         device, process, method, act, or other instrumentality practices the claimed invention,

         the party shall identify, separately for each asserted claim, each such apparatus, product,

         device, process, method, act, or other instrumentality that incorporates or reflects that

         particular claim;

                (h)       The timing of the point of first infringement, the start of claimed

         damages, and the end of claimed damages; and

                (i)       If a party claiming patent infringement alleges willful infringement,

         the basis for such allegation.

         4.     Document Production Accompanying Disclosure of Asserted Claims and

  Infringement Contentions. With the “Disclosure of Asserted Claims and Infringement

  Contentions,” the party claiming patent infringement shall produce to each opposing party or

  make available for inspection and copying:

                (a)       Documents (e.g., contracts, purchase orders, invoices, advertisements,

         marketing materials, offer letters, beta site testing agreements, and third party or joint

         development agreements) sufficient to evidence each discussion with, disclosure to, or

         other manner of providing to a third party, or sale of or offer to sell, or any public use

         of, the claimed invention prior to the date of application for the asserted patent(s);

                (b)       All documents evidencing the conception, reduction to practice,



                                                   3
Case 1:17-cv-00868-CFC-SRF Document 42 Filed 07/15/19 Page 4 of 21 PageID #: 1334




        design, and development of each claimed invention, which were created on or before

        the date of application for the asserted patent(s) or the priority date identified pursuant

        to paragraph 3(f) of this Order, whichever is earlier;

                  (c)      A copy of the file history for each asserted patent;

                  (d)      All documents evidencing ownership of the patent rights by the

        party asserting patent infringement;

                  (e)      If a party identifies instrumentalities pursuant to paragraph 3(g) of

        this Order, documents sufficient to show the operation of any aspects or elements of

        such instrumentalities the patent claimant relies upon as embodying any asserted

        claims;

                  (f)      All agreements, including licenses, transferring an interest in any

        asserted patent;

                  (g)      All agreements that the party asserting infringement contends

        are comparable to a license that would result from a hypothetical reasonable

        royalty negotiation;

                  (h)      All agreements that otherwise may be used to support the party

        asserting infringement’s damages case;

                  (i)      If a party identifies instrumentalities pursuant to paragraph 3(g) of this

        Order, documents sufficient to show marking of such embodying accused

        instrumentalities; and if the party wants to preserve the right to recover lost profits

        based on such products, the sales, revenues, costs, and profits of such embodying

        accused instrumentalities; and

                  (j)      All documents comprising or reflecting a F/RAND commitment



                                                    4
Case 1:17-cv-00868-CFC-SRF Document 42 Filed 07/15/19 Page 5 of 21 PageID #: 1335




         or agreement with respect to the asserted patent(s).

   The producing party shall separately identify by production number the documents that

   correspond to each category set forth in this paragraph. A party’s production of a document as

   required by this paragraph shall not constitute an admission that such document evidences or

   is prior art under 35 U.S.C. § 102.

         5.      Invalidity Contentions.

                 On or before [Plaintiffs’ Proposal: November 4, 2019; Defendant’s

  Proposal: November 22, 2019], Defendant shall serve its “Invalidity Contentions” which

  shall contain the following information:

                 (a)      The identity of each item of prior art that the party alleges anticipates

         each asserted claim or renders the claim obvious. Each prior art patent shall be identified

         by its number, country of origin, and date of issue. Each prior art publication shall be

         identified by its title, date of publication, and, where feasible, author and publisher. Each

         alleged sale or public use shall be identified by specifying the item offered for sale or

         publicly used or known, the date the offer or use took place or the information became

         known, and the identity of the person or entity which made the use or which made and

         received the offer, or the person or entity which made the information known or to

         whom it was made known. For pre-AIA claims, prior art under 35 U.S.C. § 102(f) shall

         be identified by providing the name of the person(s) from whom and the circumstances

         under which the invention or any part of it was derived. For pre-AIA claims, prior art

         under 35 U.S.C. § 102(g) shall be identified by providing the identities of the person(s)

         or entities involved in and the circumstances surrounding the making of the invention

         before the patent applicant(s);



                                                   5
Case 1:17-cv-00868-CFC-SRF Document 42 Filed 07/15/19 Page 6 of 21 PageID #: 1336




                (b)       Whether each item of prior art anticipates each asserted claim or

         renders it obvious. If obviousness is alleged, an explanation of why the prior art renders

         the asserted claim obvious, including an identification of any combinations of prior art

         showing obviousness;

               (c)        A chart identifying specifically where and how in each alleged item of

         prior art each limitation of each asserted claim is found, including for each limitation

         that such party contends is governed by 35 U.S.C. § 112(f), the identity of the

         structure(s), act(s), or material(s) in each item of prior art that performs the claimed

         function; and

                (d)       Any grounds of invalidity based on 35 U.S.C. § 101, indefiniteness

         under 35 U.S.C. § 112(b), or lack of enablement or insufficient written description

         under 35 U.S.C. § 112(a) of any of the asserted claims.

         6.     Document Production Accompanying Invalidity Contentions. With the

  “Invalidity Contentions,” the party opposing a claim of patent infringement shall produce or

  make available for inspection and copying:

                (a)       Source code, specifications, schematics, flow charts, artwork, formulas,

         or other documentation sufficient to show the operation of any aspects or elements of an

         Accused Instrumentality identified by the patent claimant in its chart produced pursuant

         to paragraph 3(c) of this Order;

                (b)       A copy or sample of the prior art identified pursuant to paragraph 5(a)

         that does not appear in the file history of the patent(s) at issue. To the extent any such

         item is not in English, an English translation of the portion(s) relied upon shall be

         produced;



                                                   6
Case 1:17-cv-00868-CFC-SRF Document 42 Filed 07/15/19 Page 7 of 21 PageID #: 1337




                 (c)      All agreements that the party opposing infringement contends

         are comparable to a license that would result from a hypothetical reasonable

         royalty negotiation;

               (d)        Documents sufficient to show the sales, revenue, cost, and profits

         for Accused Instrumentalities identified pursuant to paragraph 3(b) of this Order for

         any period of alleged infringement; and

                 (e)      All agreements that may be used to support the damages case of the

         party that is denying infringement.

   The producing party shall separately identify by production number the documents

   that correspond to each category set forth in this paragraph.

         7.      Amendment to Contentions. Amendment of the Infringement Contentions or the

  Invalidity Contentions may be made only by order of the Court upon a timely showing of good

  cause. Non-exhaustive examples of circumstances that may, absent undue prejudice to the non-

  moving party, support a finding of good cause include (a) recent discovery of material prior art

  despite earlier diligent search and (b) recent discovery of nonpublic information about the

  Accused Instrumentality which was not discovered, despite diligent efforts, before the service

  of the Infringement Contentions. The duty to supplement discovery responses does not excuse

  the need to obtain leave of the Court to amend contentions.

         8.      Joinder of Other Parties and Amendment of Pleadings. All motions to join other

  parties, and to amend or supplement the pleadings, shall be filed on or before August 23, 2019.

         9.      Discovery.
                 (a)      Discovery Cut Off.

                          All fact discovery in this case shall be initiated so that it will be



                                                    7
Case 1:17-cv-00868-CFC-SRF Document 42 Filed 07/15/19 Page 8 of 21 PageID #: 1338




        completed on or before [Plaintiffs’ Proposal: April 17, 2020; Defendant’s Proposal:

        October 9, 2020].



                (b)     Document Production.

                        Document production shall be completed on or before [Plaintiffs’

        Proposal: December 20, 2019; Defendant’s Proposal: July 13, 2020].

                (c)     Requests for Admission. 50 requests for admission are permitted for each

        side.

                (d)     Interrogatories. 25 interrogatories, including contention interrogatories,

        are permitted for each side.

                (e)     Depositions.

                i.              Limitation on Hours for Deposition Discovery. Each

        side is limited to a total of 70 hours of taking testimony by deposition upon oral

        examination for fact witnesses. Defendant’s Proposal: The 70-hour limitation

        does not apply to third-party witnesses. Each side is limited to 7 hours of taking

        testimony by deposition upon oral examination for each expert witness.

                        Plaintiffs’ Proposal: Any translation time required will not

        count toward the 70-hour time limitation. This limitation does not apply to

        testimony taken pursuant to Rule 30(b)(6).

                        Defendant’s Proposal: Any translation time required for

        party fact witnesses shall count against the 70 hour limit.

                ii.             Location of Depositions. The parties will work together in

        good faith to agree on locations for depositions that are mutually convenient.



                                                 8
Case 1:17-cv-00868-CFC-SRF Document 42 Filed 07/15/19 Page 9 of 21 PageID #: 1339




         Depositions need not be held within the District.

         10.      Pinpoint Citations.     Pinpoint citations are required in all briefing, letters, and

  concise statements of facts. The Court will ignore any assertions of controverted facts and

  controverted legal principles not supported by a pinpoint citation to, as applicable: the record,

  an attachment or exhibit, and/or case law or appropriate legal authority. See United States v.

  Dunkel, 927 F.2d 955, 956 (“Judges are not like pigs, hunting for truffles buried in briefs.”).

         11.      Application to Court for Protective Order. Should counsel find it will be

  necessary to apply to the Court for a protective order specifying terms and conditions for the

  disclosure of confidential information, counsel should confer and attempt to reach an

  agreement on a proposed form of order and submit it to the Court within ten days from the

  date of this Order.

           Any proposed protective order must include the following paragraph:

                         Other Proceedings. By entering this Order and limiting the
                         disclosure of information in this case, the Court does not
                         intend to preclude another court from finding that
                         information may be relevant and subject to disclosure in
                         another case. Any person or party subject to this Order
                         who becomes subject to a motion to disclose another
                         party’s information designated as confidential pursuant to
                         this Order shall promptly notify that party of the motion
                         so that the party may have an opportunity to appear and be
                         heard on whether that information should be disclosed.

         12.      Disputes Relating to Discovery Matters and Protective Orders. Should

  counsel find they are unable to resolve a dispute relating to a discovery matter or protective

  order, the parties shall contact the Court’s Case Manager to schedule an in-person

  conference/argument.

                 (a)      Unless otherwise ordered, by no later than 72 hours prior to the



                                                    9
Case 1:17-cv-00868-CFC-SRF Document 42 Filed 07/15/19 Page 10 of 21 PageID #: 1340




         conference/argument, the party seeking relief shall file with the Court a letter,

         not to exceed three pages, outlining the issues in dispute and the party’s

         position on those issues. The party shall submit as attachments to its letter (1)

         an averment of counsel that the parties made a reasonable effort to resolve the

         dispute and that such effort included oral communication that involved

         Delaware counsel for the parties, and (2) a draft order for the Court’s signature

         that identifies with specificity the relief sought by the party. The party shall file

         concurrently with its letter a motion that in no more than one paragraph sets

         forth the relief sought.

                 (b)      By no later than 48 hours prior to the conference/argument, any party

         opposing the application for relief may file a letter, not to exceed three pages,

         outlining that party’s reasons for its opposition.

                 (c)      Two hard copies of the parties’ letters and attachments must be

         provided to the Court within one hour of e-filing the document(s). The hard copies shall

         comply with paragraphs 10 and 14 of this Order.

                 (d)      If a motion concerning a discovery matter or protective order is

         filed without leave of the Court that does not comport with the procedures set forth

         in this paragraph, the motion will be denied without prejudice to the moving party’s

         right to bring the dispute to the Court through the procedures set forth in this

         paragraph.

         13.      Papers Filed Under Seal. When filing papers under seal, counsel shall deliver to

  the Clerk an original and two copies of the papers. A redacted version of any sealed document

  shall be filed electronically within seven days of the filing of the sealed document.



                                                   10
Case 1:17-cv-00868-CFC-SRF Document 42 Filed 07/15/19 Page 11 of 21 PageID #: 1341




          14.      Hard Copies. The parties shall provide to the Court two hard copies of all

  letters filed pursuant to paragraph 12 of this Order, all briefs, and any other document filed in

  support of any such letters and briefs (i.e., the concise statement of facts filed pursuant to

  paragraph 19 of this Order, appendices, exhibits, declarations, affidavits, etc.). This provision

  also applies to papers filed under seal. Exhibits and attachments shall be separated by tabs.

  Each exhibit and attachment shall have page numbers of some sort such that a particular page

  of an exhibit or attachment can be identified by a page number. The parties shall take all

  practical measures to avoid filing multiple copies of the same exhibit or attachment. The

  parties should highlight the text of exhibits and attachments they wish the Court to read. The

  parties are encouraged to include in an exhibit or attachment only the pages of the document

  in question that (1) identify the document (e.g., the first page of a deposition transcript or the

  cover page of a request for discovery) and (2) are relevant to the issue(s) before the Court.

         15.       Claim Construction Issue Identification.

                   On or before [Plaintiffs’ Proposal: November 15, 2019; Defendant’s

         Proposal: February 21, 2020], the parties shall exchange a list of those claim

         term(s)/phrase(s) that they believe need construction and their proposed claim

         construction of those term(s)/phrase(s). This document will not be filed with the Court.

         Subsequent to exchanging that list, the parties will meet and confer to prepare a Joint

         Claim Construction Chart to be filed no later than [Plaintiffs’ Proposal: November 29,

         2019; Defendant’s Proposal: March 27, 2020].

                 The Joint Claim Construction Chart, in Word format, shall be e-mailed

 simultaneously with filing to cfc_civil@ded.uscourts.gov. The text for the Joint Claim

 Construction Chart shall be 14-point and in Times New Roman or a similar typeface. The



                                                    11
Case 1:17-cv-00868-CFC-SRF Document 42 Filed 07/15/19 Page 12 of 21 PageID #: 1342




 parties’ Joint Claim Construction Chart should identify for the Court the term(s)/phrase(s) of the

 claim(s) in issue and should include each party’s proposed construction of the disputed claim

 language with citation(s) only to the intrinsic evidence in support of their respective proposed

 constructions. A separate text- searchable PDF of each of the patent(s) in issue shall be

 submitted with this Joint Claim Construction Chart. In this joint submission, the parties shall not

 provide argument. Each party shall file concurrently with the Joint Claim Construction Chart a

 “Motion for Claim Construction” that requests the Court to adopt the claim construction

 position(s) of that party set forth in the Joint Claim Construction Chart. The motion shall not

 contain any argument and shall simply state that the party “requests that the Court adopt the

 claim construction position[s] of [the party] set forth in the Joint Claim Construction Chart (D.I.

 [ ]).”

          16.       Claim Construction Briefing.

                    The Plaintiffs shall serve, but not file, their opening brief, not to exceed 5,500

   words, on [Plaintiffs’ Proposal: December 20, 2019; Defendant’s Proposal: April 8, 2020].

   The Defendant shall serve, but not file, its answering brief, not to exceed 8,250 words, on

   [Plaintiffs’ Proposal: January 10, 2020; Defendant’s Proposal: May 20, 2020]. The

   Plaintiffs shall serve, but not file, their reply brief, not to exceed 5,500 words, on [Plaintiffs’

   Proposal: January 17, 2020; Defendant’s Proposal: June 3, 2020]. The Defendant shall

   serve, but not file, its sur-reply brief, not to exceed 2,750 words, on [Plaintiff’s Proposal:

   January 24, 2020; Defendant’s Proposal: June 17, 2020].

          The text for each brief shall be 14-point and in Times New Roman or a similar

   typeface. Each brief must include a certification by counsel that the brief complies with the

   type and number limitations set forth above. The person who prepares the certification may



                                                     12
Case 1:17-cv-00868-CFC-SRF Document 42 Filed 07/15/19 Page 13 of 21 PageID #: 1343




  rely on the word count of the word-processing system used to prepare the brief.

          No later than [Plaintiffs’ Proposal: January 31, 2020; Defendant’s Proposal: June

   24, 2020], the parties shall file a Joint Claim Construction Brief.

          The parties shall copy and paste their untitled briefs into one brief, with their positions

   on each claim term in sequential order, in substantially the form below.

                               JOINT CLAIM CONSTRUCTION BRIEF

                  I.      Agreed-upon Constructions

                  II.     Disputed Constructions

                          A.      [TERM 1]

                                  1.      Plaintiff’s Opening Position
                                  2.      Defendant’s Answering Position
                                  3.      Plaintiff’s Reply Position
                                  4.      Defendant’s Sur-Reply Position

                          B.      [TERM 2]

                                  1.      Plaintiff’s Opening Position
                                  2.      Defendant’s Answering Position
                                  3.      Plaintiff’s Reply Position
                                  4.      Defendant’s Sur-Reply Position



   Etc. The parties need not include any general summaries of the law relating to claim

   construction. If there are any materials that would be submitted in an appendix, the parties

   shall submit them in a Joint Appendix. Citations to intrinsic evidence shall be set forth in the

   Joint Claim Construction Brief. Citations to expert declarations and other extrinsic evidence

   may be made in the Joint Claim Construction Brief as the parties deem necessary, but the

   Court will review such extrinsic evidence only if the Court is unable to construe the disputed

   claim terms based on the intrinsic evidence. See Vitronics Corp. v. Conceptronic, Inc., 90

   F.3d 1576, 1584 (Fed. Cir. 1996). Declarations shall not contain legal argument or be used to


                                                   13
Case 1:17-cv-00868-CFC-SRF Document 42 Filed 07/15/19 Page 14 of 21 PageID #: 1344




   circumvent the briefing word limitations imposed by this paragraph. The Joint Claim

   Construction Brief and Joint Appendix shall comply with paragraphs 10 and 14 of this Order.

         17.       Hearing on Claim Construction.

                   Beginning at 9:00 a.m. on [Plaintiffs’ Proposal: February 27, 2020;

  Defendant’s Proposal: July 17, 2020], the Court will hear argument on claim construction.

                   Absent prior approval of the Court (which, if it is sought, must be done by

  joint letter submission no later than the date on which answering claim construction briefs are

  due to be served), the parties shall not present testimony at the argument, and the argument

  shall not exceed a total of three hours.

         18.       Disclosure of Expert Testimony.

                 (a)      Expert Reports.

                          For the party with the initial burden of proof on the subject matter,

         the initial Federal Rule 26(a)(2) disclosure of expert testimony is due on or before

         [Plaintiffs’ Proposal: May 8, 2020; Defendant’s Proposal: October 16, 2020].

         The supplemental disclosure to contradict or rebut evidence on the same matter

         identified by another party is due on or before [Plaintiffs’ Proposal: June 5, 2020;

         Defendant’s Proposal: November 20, 2020]. Reply expert reports from the party

         with the initial burden of proof are due on or before [Plaintiffs’ Proposal: June 19,

         2020; Defendant’s Proposal: December 11, 2020].

                 No other expert reports will be permitted without either the consent of all

         parties or leave of the Court. No more than four expert reports per side will be

         permitted, but the parties agree to work together in good faith to revisit this limit if

         necessary. Along with the submissions of the expert reports, the parties shall provide


                                                   14
Case 1:17-cv-00868-CFC-SRF Document 42 Filed 07/15/19 Page 15 of 21 PageID #: 1345




        the dates and times of their experts’ availability for deposition.

               Depositions of experts shall be completed on or before [Plaintiffs’

        Proposal: July 10, 2020; Defendant’s Proposal: January 18, 2021].

               (b)       Objections to Expert Testimony. To the extent any objection to expert

        testimony is made pursuant to the principles announced in Daubert v. Merrell Dow

        Pharmaceuticals, Inc., 509 U.S. 579 (1993), as incorporated in Federal Rule of

        Evidence 702, it shall be made by motion no later than the deadline for dispositive

        motions set forth herein, unless otherwise ordered by the Court.

        19.      Case Dispositive Motions.

               (a)       No early motions without leave.

                         All case dispositive motions, an opening brief, and affidavits, if any,

        in support of the motion shall be served and filed on or before [Plaintiffs’ Proposal:

        July 31, 2020; Defendant’s Proposal: February 22, 2021]. All oppositions shall be

        served and filed on or before [Plaintiffs’ Proposal: August 21, 2020; Defendant’s

        Proposal: March 15, 2021]. All replies shall be served and filed on or before

        [Plaintiffs’ Proposal: September 4, 2020; Defendant’s Proposal: April 5, 2021].

                         No case dispositive motion under Rule 56 may be filed more than ten

        days before the above date without leave of the Court.

               (b)       Motions to be Filed Separately. A party shall not combine multiple

        motions seeking separate and distinct relief into a single motion.

               (c)       Word limits combined with Daubert motion word limits. Each party is

        permitted to file as many case dispositive motions as desired; provided, however, that

        each SIDE will be limited to a combined total of 10,000 words for all opening briefs, a


                                                  15
Case 1:17-cv-00868-CFC-SRF Document 42 Filed 07/15/19 Page 16 of 21 PageID #: 1346




         combined total of 10,000 words for all answering briefs, and a combined total of 5,000

         words for all reply briefs regardless of the number of case dispositive motions that are

         filed. In the event that a party files, in addition to a case dispositive motion, a Daubert

         motion to exclude or preclude all or any portion of an expert’s testimony, the total

         amount of words permitted for all case dispositive and Daubert motions shall be

         increased for each SIDE to 12,500 words for all opening briefs, 12,500 words for all

         answering briefs, and 6,250 words for all reply briefs. The text for each brief shall be

         14- point and in Times New Roman or a similar typeface. Each brief must include a

         certification by counsel that the brief complies with the type and number limitations set

         forth above. The person who prepares the certification may rely on the word count of

         the word-processing system used to prepare the brief.

                 (d)        Concise Statement of Facts Requirement. Any motion for summary

         judgment shall be accompanied by a separate concise statement detailing each material

         fact as to which the moving party contends that there are no genuine issues to be tried

         that are essential for the Court’s determination of the summary judgment motion (not

         the entire case).1 Any party who opposes the motion shall file and serve with its

         opposing papers a separate document containing a single concise statement that admits

         or disputes the facts set forth in the moving party’s concise statement, as well as sets

         forth all material facts as to which it is contended there exists a genuine issue necessary

         to be litigated.


  1
    A party does not satisfy the requirements of this paragraph by stating that an accused
  instrumentality infringes an asserted claim or asserted claim limitation. The party must detail
  each material fact in its concise statement of facts. The concise statements of facts play an
  important gatekeeping role in the Court’s consideration of summary judgment motions.



                                                   16
Case 1:17-cv-00868-CFC-SRF Document 42 Filed 07/15/19 Page 17 of 21 PageID #: 1347




               (e)       Focus of the Concise Statement. When preparing the separate concise

        statement, a party shall reference only the material facts that are absolutely necessary

        for the Court to determine the limited issues presented in the motion for summary

        judgment (and no others), and each reference shall contain a citation to a particular

        affidavit, deposition, or other document that supports the party’s interpretation of the

        material fact. Documents referenced in the concise statement may, but need not, be

        filed in their entirety if a party concludes that the full context would be helpful to the

        Court (e.g., a deposition miniscript with an index stating what pages may contain key

        words may often be useful). The concise statement shall particularly identify the page

        and portion of the page of the document referenced. The document referred to shall

        have relevant portions highlighted or otherwise emphasized. The parties may extract

        and highlight the relevant portions of each referenced document, but they shall ensure

        that enough of a document is attached to put the matter in context. If a party determines

        that an entire deposition transcript should be submitted, the party should consider

        whether a miniscript would be preferable to a full-size transcript. If an entire miniscript

        is submitted, the index of terms appearing in the transcript must be included, if it exists.

        When multiple pages from a single document are submitted, the pages shall be grouped

        in a single exhibit. Concise statements of fact shall comply with paragraphs 10 and 14

        of this Order.

               (f)       Word Limits for Concise Statement. The concise statement in support

        of or in opposition to a motion for summary judgment shall be no longer than 1,750

        words. The text for each statement shall be 14-point and in Times New Roman or a

        similar typeface. Each statement must include a certification by counsel that the



                                                  17
Case 1:17-cv-00868-CFC-SRF Document 42 Filed 07/15/19 Page 18 of 21 PageID #: 1348




         statement complies with the type and number limitations set forth above. The person

         who prepares the certification may rely on the word count of the word-processing

         system used to prepare the statement.

                  (g)     Affidavits and declarations. Affidavits or declarations setting forth

         facts and/or authenticating exhibits, as well as exhibits themselves, shall be attached

         only to the concise statement (i.e., not briefs).

                  (h)     Scope of Judicial Review. When resolving motions for summary

         judgment, the Court shall have no independent duty to search and consider any part of

         the record not otherwise referenced in the separate concise statements of the parties.

         Further, the Court shall have no independent duty to review exhibits in their entirety, but

         rather will review only those portions of the exhibits specifically identified in the

         concise statements. Material facts set forth in the moving party’s concise statement will

         be deemed admitted unless controverted by a separate concise statement of the opposing

         party.

         20.       Applications by Motion. Except as otherwise specified herein, any application

  to the Court shall be by written motion. Any non-dispositive motion should contain the statement

  required by Local Rule 7.1.1.

         21.       Pretrial Conference.

                   On [Plaintiffs’ Proposal: November 30, 2020; Defendant’s Proposal:

  September 2, 2021], the Court will hold a Rule 16(e) final pretrial conference in court with

  counsel beginning at 1:00 p.m. The parties shall file a joint proposed final pretrial order in

  compliance with Local Rule 16.3(c) no later than 5:00 p.m. on [Plaintiffs’ Proposal: November

  20, 2020; Defendant’s Proposal: August 24, 2021].


                                                   18
Case 1:17-cv-00868-CFC-SRF Document 42 Filed 07/15/19 Page 19 of 21 PageID #: 1349




                    Unless otherwise ordered by the Court, the parties shall comply with the

  timeframes set forth in Local Rule 16.3(d) for the preparation of the proposed joint final pretrial

  order. The joint pretrial order shall comply with paragraphs 10 and 14 of this Order.

          22.       Motions in Limine. Motions in limine shall not be separately filed. All in

  limine requests and responses thereto shall be set forth in the proposed pretrial order. Each

  party shall be limited to three in limine requests, unless otherwise permitted by the Court. Each

  in limine request and any response shall contain the authorities relied upon; each in limine

  request may be supported by a maximum of three pages of argument and may be opposed by a

  maximum of three pages of argument, and the party making the in limine request may add a

  maximum of one additional page in reply in support of its request. If more than one party is

  supporting or opposing an in limine request, such support or opposition shall be combined in a

  single three- page submission (and, if the moving party, a single one-page reply). No separate

  briefing shall be submitted on in limine requests, unless otherwise permitted by the Court.

  Motions in limine shall comply with paragraphs 10 and 14 of this Order.

          23.       Compendium of Cases. A party may submit with any briefing two courtesy

  copies of a compendium of the selected authorities on which the party would like the Court to

  focus. The parties should not include in the compendium authorities for general principles or

  uncontested points of law (e.g., the standards for summary judgment or claim construction).

  An authority that is cited only once by a party generally should not be included in the

  compendium. An authority already provided to the Court by another party should not be

  included in the compendium. Compendiums of cases shall not be filed electronically with the

  Court, but a notice of service of a compendium of cases shall be filed electronically with the

  Court. Compendiums shall comply with paragraph 14 of this Order.



                                                   19
Case 1:17-cv-00868-CFC-SRF Document 42 Filed 07/15/19 Page 20 of 21 PageID #: 1350




          24.       Jury Instructions, Voir Dire and Special Verdict Forms.

                    Where a case is to be tried to a jury, pursuant to Local Rules 47.l(a)(2) and

  51.1, the parties should file (i) proposed voir dire, (ii) preliminary jury instructions, (iii)

  final jury instructions, and (iv) special verdict forms no later than 5:00 p.m. on [Plaintiffs’

  Proposal: November 25, 2020; Defendant’s Proposal: August 26, 2021].

          The parties shall submit simultaneously with filing each of the foregoing four

  documents in Word format to cfc_civil@ded.uscourts.gov.

          25.       Trial.

                    This matter is scheduled for a 5-day jury trial beginning at 9:00 a.m. on

  [Plaintiffs’ Proposal: December 7, 2020; Defendant’s Proposal: September 13, 2021], with

  the subsequent trial days beginning at 9:00 a.m.

                    Until the case is submitted to the jury for deliberations, the jury will be excused

  each day at 4:30 p.m. The trial will be timed, as counsel will be allocated a total number of hours

  in which to present their respective cases.

            26.    ADR Process. This matter is referred to a magistrate judge to explore the

    possibility of alternative dispute resolution.




    The Honorable Colm F. Connolly
    United States District Court Judge




                                                     20
Case 1:17-cv-00868-CFC-SRF Document 42 Filed 07/15/19 Page 21 of 21 PageID #: 1351




                                           Exhibit A
           University of Massachusetts and Carmel Laboratories, LLC v. L’Oréal USA, Inc.

                      DEADLINE                           PLAINTIFFS’        L’ORÉAL USA’S
                                                          PROPOSED            PROPOSED
                                                            DATES                DATES
   Initial Disclosures Due                            July 29, 2019        July 29, 2019
   Joinder of Other Parties and Amendment of          August 23, 2019      Aug. 23, 2019
   Pleadings
   Proposed Protective Order and ESI Order Filed      July 28, 2019        Aug. 30, 2019
   Disclosure of Asserted Claims and Infringement     September 20, 2019   Oct. 11, 2019
   Contentions
   Disclosure of Invalidity Contentions               November 4, 2019     Nov. 22, 2019
   Deadline to Exchange Terms for Construction        November 15, 2019    Feb. 21, 2020
   Deadline to File Joint Claim Construction Chart    November 29, 2020    March 27, 2020
   Document Production Deadline                       December 20, 2019    July 13, 2020
   Service of Plaintiffs’ Opening Claim               December 20, 2019    April 8, 2020
   Construction Brief
   Service of Defendant’s Responsive Claim            January 10, 2020     May 20, 2020
   Construction Brief
   Service of Plaintiffs’ Reply Claim Construction    January 17, 2020     June 3, 2020
   Brief
   Service of Defendant’s Sur-Reply Claim             January 24, 2020     June 17, 2020
   Construction Brief
   Deadline to File Joint Claim Construction Brief    January 31, 2020     June 24, 2020
   Markman Hearing                                    February 27, 2020,   July 17, 2020
                                                      9:00 a.m.
   Close of Fact Discovery                            April 17, 2020       Oct. 9, 2020
   Initial Expert Disclosures/Reports                 May 8, 2020          October 16, 2020
   Supplemental/Response Expert                       June 5, 2020         November 20, 2020
   Disclosures/Reports
   Reply Expert Disclosures/Reports                   June 19, 2020        Dec. 11, 2020
   Expert Deposition Deadline                         July 10, 2020        Jan. 18, 2021
   Case Dispositive Motion Opening Briefs             July 31, 2020        Feb. 22, 2021
   Case Dispositive Motion Response Briefs            August 21, 2020      March 15, 2021
   Case Dispositive Motion Reply Briefs               September 4, 2020    April 5, 2021
   File Joint Pretrial Order                          November 20, 2020,   Aug. 24, 2021
                                                      5:00 p.m.
   Jury Instructions, Voir Dire and Special Verdict   November 25, 2020,   Aug. 26, 2021
   Forms                                              5:00 p.m.
   Final Pretrial Conference                          November 30, 2020,   Thurs., Sept. 2,
                                                      1:00 p.m.            2021
   Trial                                              Monday, December     Mon., Sept. 13,
                                                      7, 2020, 9:00 a.m.   2021, 9:00 a.m.
